DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 23 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kalman et al. (US D535,801).
Kalman et al. disclose a portable container (bin} configured to hold material, comprising: a floor: at least one sidewall (including a plurality of adjacent wails surrounding the floor} having a lower portion attached to and surrounding a periphery of the floor so as to establish a partly enclosed space for holding the material above the floor, wherein the at least one sidewall extends below the substantially flat floor so as to establish a base portion upon which the container rests; and at least one wall orifice foothold in the base portion of the at least one sidewall, see figure 1 abutting the floor fig. 2 wherein the at least one wall orifice foothold is sized and configured to receive a distal end of a human foot (to operate the pedal and open top (fig. 2 depicting a depressed pedal and open top configuration) and wherein the at least one wall orifice foothold has a foot support section configured to be stepped on by the human foot to hold down and stabilize the container when the material or a lid is removed from the container. Note that side views of figures 1 and 2 depict a substantially flat floor above the foothold orifice with support section and figure 4 also shows a flat floor in a top view open configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23 and 24-25 are rejected under 35 U.S.C. 102(a)1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gray (US 7,273,155).
Gray discloses a portable container (bin) configured to hold material, comprising: a floor 75; at least one sidewall 72 (single circular surrounding periphery of floor 75) having a lower portion extends below the floor so as to establish a base portion upon which the container rests; and at least one wall orifice foothold 74 (plurality thereof spaced apart and surrounding the periphery) in the base portion of the at least one sidewall and entirely beneath and abutting the floor, see figure 8. Note that Gray discusses opening 74 as a vent with support surface; (12:40+) however also illustrates other embodiments with substantially flat floors see figures 1, 3, 7 etc. using similar footholds 11 and recognizing the same use as a floor hold down “Alternatively, the bottom portion of the side wall 14 may be contoured inwardly to receive the feet of the user.” (6:53-55). 
Because the structure of the embodiment of figure 8 is as claimed it is also considered to similarly provide the recited function as disclosed as that of figure 3a-c, ie. considered wherein the at least one wall orifice foothold is sized and configured to receive a distal end of a human foot and wherein the at least one wall orifice foothold has a foot support section configured to be stepped on by the human foot to hold down and stabilize the container when the material or a lid is removed from the container being defined entirely by a fixed portion of the base portion without any movable feature as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the filing date of invention to include a substantially flat floor as taught by Gray in another embodiment with an interior foothold as claimed in order to avoid liner issues related to air flow.
Regarding the multiple sidewall configuration claimed claims 17-20, etc.; see configuration of figures 1, 3A-C (4:1) and alternative description of footholds (6:53-55) shown with a plurality of adjacent sidewalls 14 comprising footholds 13a on opposite sidewall side portions and below floor 16 considered fully capable/configured to receive two feet of one person and/or one foot of two people. 
Regarding claim 24, Gray does not directly disclose the material choice for the container however the examiner takes Official Notice that plastic is well known as a material choice for similar receptacles. It would have been obvious to one of ordinary skill in the art to use plastic for the manufacture of the container of Gray.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
Gray provides multiple embodiments including the flexible diaphragm design and configuration features such as a foot hold down that are not considered exclusively designed only for use in a single configuration.  Note again that in discussing the embodiment of figure 3 Gray discusses alternatively providing an internal foothold rather than an exterior foothold extension.  The foothold in figure 8 clearly abuts the floor and is positioned entirely beneath the floor as claimed.  One of ordinary skill in the art would expect it to perform in the same manner with a flat floor trash bin/container configuration of a plurality of shapes and sizes. The various embodiments of Gray are considered fully capable of use as claimed with multiple spaced apart foothold features. 
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).	The claims do not distinguish features over the prior art.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759